Exhibit 10.1
EXECUTION COPY
FOURTH AMENDMENT TO ACCOUNTS AGREEMENT
This FOURTH AMENDMENT TO ACCOUNTS AGREEMENT, dated as of June 7, 2010 (this
“Agreement”), is by and among SOUTHWEST GEORGIA ETHANOL, LLC, a Georgia limited
liability company (the “Borrower”), WESTLB AG, NEW YORK BRANCH, as
Administrative Agent for the Lenders (the “Administrative Agent”), WESTLB AG,
NEW YORK BRANCH, as Collateral Agent for the Senior Secured Parties (the
“Collateral Agent”) and AMARILLO NATIONAL BANK, in its capacity as the accounts
bank and the securities intermediary (the “Accounts Bank”) under the Accounts
Agreement, dated as of November 20, 2007 (as amended, restated, supplemented or
otherwise modified from time to time through the date hereof, the “Accounts
Agreement”), among the Borrower, the Collateral Agent, the Administrative Agent,
and the Accounts Bank.
WHEREAS, pursuant to the Senior Credit Agreement, dated as of November 20, 2007
(as amended, restated, supplemented or otherwise modified from time to time
through the date hereof, the “Credit Agreement”), among the Borrower, each of
the lenders from time to time party thereto (the “Lenders”), the Administrative
Agent, the Collateral Agent and WestLB AG, New York Branch, as sole lead
arranger, bookrunner and syndication agent, the Lenders agreed to make a credit
facility available to the Borrower, subject to the terms and conditions set
forth therein; and
WHEREAS, the Borrower has requested amendments to certain provisions of the
Accounts Agreement as further described below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in the Credit Agreement, the Accounts Agreement and herein, and other
good and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Accounts Agreement.
2. Amendments to the Accounts Agreement.

  (a)   Section 6.01(b)(v) (Withdrawals from the Revenue Account) of the
Accounts Agreement is hereby deleted and replaced with the following:

“fifth,
(i) on any date when required pursuant to Section 3.10(a)(v) (Mandatory
Prepayment) of the Credit Agreement, to the Administrative Agent in the amount
certified by the Borrower in such Revenue Account Withdrawal Certificate or
otherwise instructed in writing to the Accounts Bank by the Administrative
Agent, for application as a prepayment of the Working Capital Loans; and

 

 



--------------------------------------------------------------------------------



 



(ii) after giving effect to clause (i) of this priority fifth, on any date at
the option of the Borrower pursuant to and to the extent permitted by
Section 3.09(a) (Optional Prepayment) of the Credit Agreement, to the
Administrative Agent in the amount certified by the Borrower in such Revenue
Account Withdrawal Certificate, for application as a prepayment of the Working
Capital Loans;”

  (b)   Section 6.01(b)(vi) (Withdrawals from the Revenue Account) of the
Accounts Agreement is hereby deleted and replaced with the following:

“sixth, on each Quarterly Payment Date to pay to the Administrative Agent, for
the account of the Senior Secured Parties, on a pro rata basis, the amount
certified by the Borrower in such Revenue Account Withdrawal Certificate or
otherwise instructed in writing to the Accounts Bank by the Administrative Agent
as (A) principal amounts due and payable with respect to the Loans or
(B) payments of Swap Termination Value then due and payable by the Borrower with
respect to any Interest Rate Protection Agreements;”

  (c)   Section 6.01(b)(viii) (Withdrawals from the Revenue Account) of the
Accounts Agreement is hereby deleted and replaced with the following:

“eighth,
(i) on any Monthly Date, to the Administrative Agent in the amount certified by
the Borrower in such Revenue Account Withdrawal Certificate, or otherwise
instructed in writing to the Accounts Bank by the Administrative Agent, as equal
to the excess on such date of (x) the outstanding principal amount of the
Working Capital Loans plus the aggregate Maximum Available Amounts under the
outstanding Letters of Credit over (y) the Working Capital Loan Commitment or
the Working Capital Loan Available Amount, for application as a prepayment of
the Working Capital Loans; provided that on and after September 30, 2011
payments under this clause (i) shall be made after any payments required to be
made by Section 7.01(w) (Debt Service Reserve) of the Credit Agreement pursuant
to clause (ii) of this priority eighth; and
(ii) on each Monthly Date, to the Debt Service Reserve Account, in the amount
certified by the Borrower in such Revenue Account Withdrawal Certificate or
otherwise instructed in writing to the Accounts Bank by the Administrative Agent
as equal to the difference between (A) the Debt Service Reserve Required Amount
and (B) the funds on deposit in or standing to the credit of the Debt Service
Reserve Account (including the Stated Amount of any Debt Service Reserve Letter
of Credit) on such Monthly Date;”

 

2



--------------------------------------------------------------------------------



 



  (d)   Section 6.01(b)(xiii) (Withdrawals from the Revenue Account) of the
Accounts Agreement is hereby deleted and replaced with the following:

“thirteenth,
(i) on each Quarterly Payment Date, (A) if the Historical Debt Service Coverage
Ratio as of such Quarterly Payment Date is less than 1.5:1.0, to the
Administrative Agent, all amounts on deposit in or standing to the credit of the
Revenue Account after the transfer required to be made pursuant to priority
twelfth, for application as a prepayment of the Term Loans in accordance with
Section 3.10(c) (Mandatory Prepayment) of the Credit Agreement, as certified by
the Borrower in such Revenue Account Withdrawal Certificate or instructed in
writing to the Accounts Bank by the Administrative Agent, or (B) if the
Historical Debt Service Coverage Ratio as of such Quarterly Payment Date is
greater than or equal to 1.5:1.0 and the Prospective Debt Service Coverage Ratio
as of such Quarterly Payment Date is less than 1.5:1.0, as certified by the
Borrower in such Revenue Account Withdrawal Certificate or instructed in writing
to the Accounts Bank by the Administrative Agent, to the Prepayment Holding
Account, all amounts on deposit in or standing to the credit of the Revenue
Account after the transfer required pursuant to priority twelfth; and
(ii) after giving effect to clause (i) of this priority thirteenth and to the
extent funds are available in the Revenue Account, on any Quarterly Payment Date
on which the Borrower intends to make a Restricted Payment or a payment pursuant
to priority fourteenth, and on the Final Maturity Date, to the Administrative
Agent, for the account of the Senior Secured Parties, in the amount certified by
the Borrower in such Revenue Account Withdrawal Certificate as necessary to pay
Permitted Interest Premium Amount payable in respect of the immediately
preceding Quarterly Period;”

  (e)   Section 6.01(b)(xv) (Withdrawals from the Revenue Account) of the
Accounts Agreement is hereby deleted and replaced with the following:

“fifteenth,
(i) to the fullest extent permitted by the terms of the Intercreditor Agreement
and to the extent funds are available in the Revenue Account, on any Quarterly
Payment Date on which the Borrower intends to make a Restricted Payment and on
the Final Maturity Date, to the Administrative Agent, for the account of the
Senior Secured Parties, in the amount certified by the Borrower in such Revenue
Account Withdrawal Certificate as necessary to pay any accrued and unpaid
Interest Premium; and

 

3



--------------------------------------------------------------------------------



 



(ii) after giving effect to clause (i) of this priority fifteenth, subject to
the satisfaction of the conditions set forth in Section 7.02(s) (Negative
Covenants—Restricted Payments) of the Credit Agreement, on, or within thirty
(30) days following, each Quarterly Payment Date, as and in the amount certified
by an Authorized Officer of the Borrower in a Restricted Payment Certificate.”

  (f)   Exhibit C to the Accounts Agreement is hereby deleted and replaced with
Exhibit A hereto.

  (g)   Exhibit D to the Accounts Agreement is hereby deleted and replaced with
Exhibit B hereto.

3. Conditions to Effectiveness. This Agreement shall become effective as of the
date of the execution and delivery of a counterpart hereof by each of the
Borrower, the Administrative Agent, the Accounts Bank and the Collateral Agent.
4. Certification by the Borrower. This Agreement is made in reliance on the
Borrower’s certifications that (a) as of the date hereof, no Default or Event of
Default that has not been waived pursuant to the Credit Agreement has occurred
and is continuing under the Credit Agreement, and (b) all of the representations
and warranties contained herein and in each other Financing Document are true
and correct in all respects, except to the extent that such representations or
warranties expressly relate solely to an earlier date.
5. Effect on Accounts Agreement. Except as expressly amended hereby or otherwise
provided herein, all of the terms and conditions of the Accounts Agreement and
all other Financing Documents remain in full force and effect, and none of such
terms and conditions are, or shall be construed as, otherwise amended or
modified. The Accounts Agreement shall, together with the amendments set forth
herein, be read and construed as a single agreement. All references in the
Accounts Agreement and any documents, instruments and agreements related to it,
shall hereafter refer to the Accounts Agreement, as amended hereby.
6. Authority; Etc. The execution and delivery by the Borrower of this Agreement
and the performance by the Borrower of all of its agreements and obligations
under the Accounts Agreement as amended hereby are within its organizational
authority and have been duly authorized by all necessary organizational action
on the part of, and this Agreement has been duly and validly executed by, the
Borrower.

 

4



--------------------------------------------------------------------------------



 



7. Miscellaneous.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
(b) Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement or the Accounts
Agreement for any other purpose or be given any substantive effect.
(c) The Borrower and the Administrative Agent acknowledge and agree that this
Agreement is a Financing Document.
(d) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.
(e) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or portable document format shall be effective as delivery of a
manually executed counterpart of this Agreement.
[Remainder of page intentionally blank. Next page is signature page.]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

            SOUTHWEST GEORGIA ETHANOL, LLC,
as Borrower
      By:   /s/ Lawrence A. Kamp         Name:   Lawrence A. Kamp       
Title:   Chief Financial Officer        WESTLB AG, NEW YORK BRANCH,
as Administrative Agent
      By:   /s/ E. Keith Min         Name:   E. Keith Min        Title:  
Managing Director            By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director        WESTLB AG, NEW YORK BRANCH,
as Collateral Agent
      By:   /s/ E. Keith Min         Name:   E. Keith Min        Title:  
Managing Director            By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director        AMARILLO NATIONAL BANK,
as the Accounts Bank
      By:   /s/ Craig L. Sanders         Name:   Craig L. Sanders       
Title:   Executive Vice President   

Signature Page to Fourth Amendment to Accounts Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT C
to Accounts Agreement
[FORM OF]
REVENUE ACCOUNT WITHDRAWAL CERTIFICATE
Date: [________]
AMARILLO NATIONAL BANK, as Accounts Bank
P.O. Box 1
Amarillo, Texas 79105
Attention:      Craig Sanders, Executive Vice President
Reference is made to Section 6.01(b) of the Accounts Agreement dated as of
November 20, 2007 (the “Accounts Agreement”), by and among SOUTHWEST GEORGIA
ETHANOL, LLC, as Borrower (the “Borrower”), AMARILLO NATIONAL BANK, as Accounts
Bank (the “Accounts Bank”) and Securities Intermediary, WESTLB AG, NEW YORK
BRANCH, as Collateral Agent for the Senior Secured Parties and WESTLB AG, NEW
YORK BRANCH, as Administrative Agent for the Lenders. Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings set
forth in the Accounts Agreement.
The Borrower hereby directs the Accounts Bank to withdraw and transfer, from the
account entitled Revenue Account, No. 129992 (the “Revenue Account”), on
[_____], 20[_____] (the “Revenue Account Withdrawal Date”), the following
amounts: [Note: each Revenue Account Withdrawal Certificate should only list the
priorities that are relevant on such Revenue Account Withdrawal Date.]
(i) in accordance with priority first of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____]) to the Operating Account;
(ii) in accordance with priority second of Section 6.01(b) of the Accounts
Agreement, [_____]Dollars ($[_____]) to the Maintenance Capital Expense Account;
(iii) in accordance with priority third of Section 6.01(b) of the Accounts
Agreement, [_____]Dollars ($[_____]) to the Administrative Agent, for the
account of the Senior Secured Parties, for payment of Fees, costs and expenses
due and payable under the Financing Documents;
(iv) in accordance with priority fourth of Section 6.01(b) of the Accounts
Agreement, to the Administrative Agent, for the account of the Senior Secured
Parties, (A) [_____] Dollars ($[_____]) for payment of interest due and payable
under the Financing Documents and (B) [_____] Dollars ($[_____]) for payment of
fees, expenses and Net Swap Payments owing to Interest Rate Protection
Providers;

 

C-1



--------------------------------------------------------------------------------



 



(v) in accordance with priority fifth of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____]) to the Administrative Agent, for the
account of the Working Capital Lenders, as a payment of the Working Capital
Loans;
(vi) in accordance with priority sixth of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____]) to the Administrative Agent for the
account of the Construction/Term Lenders, to pay principal amounts due and
payable with respect to the Term Loans, [_____] Dollars ($[_____]) to the
Administrative Agent for the account of the Working Capital Lenders, to pay
principal amounts due and payable with respect to the Working Capital Loans, and
[_____] Dollars ($[_____]) to the Administrative Agent for the account of the
Interest Rate Protection Providers, to pay Swap Termination Value then due and
payable by the Borrower with respect to any Interest Rate Protection Agreements;
(vii) in accordance with priority seventh of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____]) to the Working Capital Reserve Account;
(viii) in accordance with priority eighth of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____]) to the Debt Service Reserve Account
and[_____] Dollars ($[_____]) to the Administrative Agent for the account of the
Working Capital Lenders, to pay principal amounts due and payable with respect
to the Working Capital Loans;
(ix) in accordance with priority ninth of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____]) to the Second Lien Agent, for the account
of the Second Lien Claimholders, as Current Priority Subordinated Interest;
(x) in accordance with priority tenth of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____]) to the Administrative Agent for
application as a prepayment of the Term Loans in accordance with Section 3.10(b)
(Mandatory Prepayment) of the Credit Agreement;
(xi) in accordance with priority eleventh of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____]) to [insert name of relevant taxing
authority(ies) or Affiliate(s)] for payment of a Permitted Tax Distribution;
(xii) in accordance with priority twelfth of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____]) to the Administrative Agent for
application as a prepayment of the Term Loans in accordance with Section 3.10(b)
(Mandatory Prepayment) of the Credit Agreement;
(xiii) in accordance with priority thirteenth of Section 6.01(b) of the Accounts
Agreement, [_____] Dollars ($[_____])[to the Administrative Agent for
application as a prepayment of the Term Loans in accordance with Section 3.10(c)
(Mandatory Prepayment) of the Credit Agreement] [to the Prepayment Holding
Account] and [_____] Dollars ($[_____]) to the Administrative Agent for
application as a payment of Permitted Interest Premium Amount in accordance with
Section 3.06(c) of the Credit Agreement;
(xiv) in accordance with clause (i) of priority fifteenth of Section 6.01(b) of
the Accounts Agreement, [_____] Dollars ($[_____]) to the Administrative Agent
for application as a payment of Interest Premium in accordance with
Section 3.06(c) of the Credit Agreement.

 

C-2



--------------------------------------------------------------------------------



 



In support of such direction, the undersigned, on behalf of the Borrowers,
hereby represents and certifies, as of the date hereof and as of the Revenue
Account Withdrawal Date, as follows:
(a) [in the case of transfers pursuant to priority first of Section 6.01(b) of
the Accounts Agreement, (i) the amounts to be transferred are required to pay
Operation and Maintenance Expenses that, in each such case are then due and
payable, and (ii) the aggregate amount of withdrawals (other than for amounts to
pay Operation and Maintenance Capital Expenses for the cost of corn and natural
gas) pursuant to priority first of Section 6.01(b) of the Accounts Agreement,
for the then current calendar month, including amounts proposed to be drawn on
such date, does not exceed the Permitted Budgeted Operating Expenses Levels for
such calendar month;]
(b) [in the case of transfers pursuant to priority second of Section 6.01(b) of
the Accounts Agreement, (i) the amounts to be transferred are necessary to pay
Maintenance Capital Expenses that, in each such case, are or will become due and
payable during the immediately succeeding calendar month, and (ii) such transfer
has been approved by the Independent Engineer if (A) such Maintenance Capital
Expenses are incurred or to be incurred for compliance with any Environmental
Law or other applicable Law and (I) would exceed five hundred thousand Dollars
($500,000) or (II) together with all previous transfers to the Maintenance
Capital Expense Account pursuant to this clause (A) during the current Fiscal
Year, would exceed, in the aggregate, one million Dollars ($1,000,000) or
(B) such Maintenance Capital Expenses are for any other purpose and, taken
together with all previous transfers to the Maintenance Capital Expense Account
pursuant to this clause (B) during the current Fiscal Year, would exceed, in the
aggregate, five hundred thousand Dollars ($500,000);]
(c) [in the case of transfers pursuant to priority third of Section 6.01(b) of
the Accounts Agreement, the amount of such transfer is the amount necessary to
pay Fees, costs and expenses due and payable under the Financing Documents;]
(d) [in the case of transfers pursuant to priority fourth of Section 6.01(b) of
the Accounts Agreement, the amount of such transfer is the amount necessary to
pay interest due and payable under the Financing Documents and any fees,
expenses or Net Swap Payments owing to any Interest Rate Protection Provider;]
(e) [in the case of transfers pursuant to priority fifth of Section 6.01(b) of
the Accounts Agreement, such amount [is to be transferred to the Administrative
Agent to be applied as a mandatory prepayment of Working Capital Loans pursuant
to Section 3.10(a)(v) (Mandatory Prepayments) of the Credit Agreement][is to be
transferred to the Administrative Agent to be applied as an optional prepayment
of the Working Capital Loans pursuant to Section 3.09(d)(ii) (Optional
Prepayments) of the Credit Agreement and such transfer is permitted by
Section 3.09(a) (Optional Prepayment) of the Credit Agreement];]

 

C-3



--------------------------------------------------------------------------------



 



(f) [in the case of a transfer pursuant to priority sixth of Section 6.01(b) of
the Accounts Agreement, the amount of such transfer is equal to [the principal
amounts due and payable with respect to the Term Loans [plus the principal
amounts due and payable with respect to the Working Capital Loans] [plus Swap
Termination Value then due and payable by the Borrower with respect to any
Interest Rate Protection Agreements];]
(g) [in the case of a transfer pursuant to priority seventh of Section 6.01(b)
of the Accounts Agreement, the amount of such transfer is equal to the
difference between (i) the Working Capital Reserve Required Amount and (ii) the
funds on deposit in or standing to the credit of the Working Capital Reserve
Account on such Revenue Account Withdrawal Date;]
(h) [in the case of a transfer pursuant to clause (i) of priority eighth of
Section 6.01(b) of the Accounts Agreement, the amount of such transfer is equal
to the excess on such Revenue Account Withdrawal Date of (x) the outstanding
principal amount of the Working Capital Loans plus the aggregate Maximum
Available Amounts under the outstanding Letters of Credit over (y) the Working
Capital Loan Commitment or the Working Capital Loan Available Amount;] [in the
case of a transfer pursuant to clause (ii) of priority eighth of Section 6.01(b)
of the Accounts Agreement, the amount of such transfer is equal to the
difference between (A) the Debt Service Reserve Required Amount and (B) the
funds on deposit in or standing to the credit of the Debt Service Reserve
Account (including the Stated Amount of any Debt Service Reserve Letter of
Credit) on such Revenue Account Withdrawal Date;]1
(i) [in the case of a transfer pursuant to priority ninth of Section 6.01(b) of
the Accounts Agreement, no Default or Event of Default has occurred and is
continuing, and the amount of such transfer equals Current Priority Subordinated
Interest for the Quarterly Period ending on such Quarterly Payment Date;]
(j) [in the case of a transfer pursuant to priority tenth of Section 6.01(b) of
the Accounts Agreement, the amount of such transfer equals fifty percent (50%)
of the cash remaining in the Revenue Account after the transfer required (if
any) pursuant to priority ninth of Section 6.01(b) of the Accounts Agreement;]
(k) [in the case of a transfer pursuant to priority eleventh of Section 6.01(b)
of the Accounts Agreement, no Default or Event of Default has occurred and is
continuing and such transfer is for a Permitted Tax Distribution;]
(l) [in the case of a transfer pursuant to priority twelfth of Section 6.01(b)
of the Accounts Agreement, the amount of such transfer equals the amount which,
after giving effect to the transfer thereof, will cause the then-outstanding
principal amount of the Term Loans to equal to the Target Balance Amount for
such Quarterly Payment Date;]
 

      1   On and after September 30, 2011, payments under clause (i) of priority
eighth shall be made after any payments required to be made pursuant to clause
(ii) of priority eighth

 

C-4



--------------------------------------------------------------------------------



 



(m) [in the case of a transfer pursuant to clause (i) of priority thirteenth of
Section 6.01(b) of the Accounts Agreement, [the Historical Debt Service Coverage
Ratio as of such Quarterly Payment Date is less than 1.5:1.0][the Historical
Debt Service Coverage Ratio as of such Quarterly Payment Date is greater than or
equal to 1.5:1.0 and the Prospective Debt Service Coverage Ratio as of such
Quarterly Payment Date is less than 1.5:1.0], and the amount of such transfer
equals all amounts on deposit in or standing to the credit of the Revenue
Account after the transfer required to be made pursuant to priority twelfth of
Section 6.01(b) of the Accounts Agreement] [in the case of a transfer pursuant
to clause (ii) of priority thirteenth of Section 6.01(b) of the Accounts
Agreement, the amount of such transfer is the amount necessary to pay Permitted
Interest Premium Amount payable in respect of the immediately preceding
Quarterly Period]2;
(n) [in the case of a transfer pursuant to clause (i) of priority fifteenth of
Section 6.01(b) of the Accounts Agreement, the amount of such transfer is the
amount necessary to pay all accrued and unpaid Interest Premium permitted by the
terms of the Intercreditor Agreement to be paid on the Revenue Account
Withdrawal Date]3;
(o) the undersigned is an Authorized Officer of the Borrower;
(p) this Post-Conversion Revenue Account Withdrawal Certificate is being
delivered to the Accounts Bank not later than 2:00 p.m. Eastern time on the
Revenue Account Withdrawal Date, and the Revenue Account Withdrawal Date is a
[Business Day4] [Monthly Date5] [Quarterly Payment Date6];
(q) all conditions set forth in the Accounts Agreement for the withdrawals
requested hereby have been satisfied; and
(r) on the date hereof, [the Conversion Date has occurred,]7 no Notice of
Suspension is in effect and no Default or Event of Default would occur after
giving effect to any application of funds contemplated hereby.
 

      2   Applies to transfers on any Quarterly Payment Date on which the
Borrower intends to make a Restricted Payment or a payment pursuant to priority
fourteenth, and on the Final Maturity Date.   3   Applies to transfers on any
Quarterly Payment Date on which the Borrower intends to make a Restricted
Payment and on the Final Maturity Date.   4   Applies to transfers pursuant to
priorities first, third, fourth and fifth of Section 6.01(b) of the Accounts
Agreement.   5   Applies to transfers pursuant to priorities, second, seventh
and eighth of Section 6.01(b) of the Accounts Agreement.   6   Applies to
transfers pursuant to priorities sixth, ninth, tenth, eleventh, twelfth and
thirteenth of Section 6.01(b) of the Accounts Agreement.   7   Applies to all
transfers except pursuant to priorities first, third and fourth of
Section 6.01(b) of the Accounts Agreement.

 

C-5



--------------------------------------------------------------------------------



 



The undersigned is executing this Revenue Account Withdrawal Certificate not in
an individual capacity but as an Authorized Officer of the Borrower.
[The remainder of this page is intentionally blank. The next page is the
signature page.]

CC: Administrative Agent

 

C-6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Revenue Account Withdrawal
Certificate to be executed and delivered as of the day and year first above
written.

            SOUTHWEST GEORGIA ETHANOL, LLC,
as Borrower
      By:           Name:           Title:      

 

C-7



--------------------------------------------------------------------------------



 



EXHIBIT B
EXHIBIT D
to Accounts Agreement
[FORM OF]
RESTRICTED PAYMENT CERTIFICATE
Date: [_____ __,____]
AMARILLO NATIONAL BANK, as Accounts Bank
P.O. Box 1
Amarillo, Texas 79105
Attention:      Craig Sanders, Executive Vice President
Reference is made to [priority fourteenth of Section 6.01(b)][clause (ii) of
priority fifteenth of Section 6.01(b)][Section 11.01(b)(i)] of the Accounts
Agreement dated as of November 20, 2007 (the “Accounts Agreement”), by and among
SOUTHWEST GEORGIA ETHANOL, LLC, as Borrower (the “Borrower”), AMARILLO NATIONAL
BANK, as Accounts Bank (the “Accounts Bank”) and Securities Intermediary, WESTLB
AG, NEW YORK BRANCH, as Collateral Agent for the Senior Secured Parties and
WESTLB AG, NEW YORK BRANCH, as Administrative Agent for the Lenders. Capitalized
terms used herein but not otherwise defined herein shall have the respective
meanings set forth in the Accounts Agreement.
The Borrower hereby directs the Accounts Bank to withdraw and transfer on
[_____], 20[_____] (the “Restricted Payment Date”) the following amounts:
[(i) from the account entitled Revenue Account, No. 129992 (the “Revenue
Account”) in accordance with [priority fourteenth][clause (ii) of priority
fifteenth] of Section 6.01(b) of the Accounts Agreement, the amounts and to the
payees, in each case as set forth on Schedule D-1 attached hereto;]
[(ii) from the account entitled Prepayment Holding Account, No. 129984 (the
“Prepayment Holding Account”) in accordance with Section 11.01(b)(i) of the
Accounts Agreement, [_____] Dollars ($[_____]) for deposit into the Revenue
Account.]

 

D-1



--------------------------------------------------------------------------------



 



In support of such direction, the undersigned, on behalf of the Borrower, hereby
represents and certifies, as of the date hereof and as of the Restricted Payment
Date, as follows:
(a) The undersigned is an Authorized Officer of the Borrower.
(b) The Conversion Date has occurred.
(c) This Restricted Payment Certificate is being delivered to the Accounts Bank
with a copy to the Administrative Agent not later than 2:00 p.m. Eastern time on
the Restricted Payment Date, and the Restricted Payment Date is a Quarterly
Payment Date [or another Business Day that is within thirty (30) days following
a Quarterly Payment Date]1.
(d) All conditions set forth in the Accounts Agreement and the Credit Agreement
(including Section 7.02(s) of the Credit Agreement) for the withdrawal(s)
requested hereby have been satisfied.
(e) No Notice of Suspension is in effect, no Default or Event of Default has
occurred and is continuing, and no Default or Event of Default would occur after
giving effect to the Restricted Payment(s) to be made with the proceeds of the
withdrawals requested hereby.
(f) The Debt Service Reserve Account is fully funded in an amount not less than
the Debt Service Reserve Required Amount. The Working Capital Reserve Account is
fully funded in an amount not less than the Working Capital Reserve Required
Amount.
(g) Each of the Historical Debt Service Coverage Ratio and the Prospective Debt
Service Coverage Ratio, calculated as of the most recent Quarterly Payment Date
or, if such Restricted Payment Date is a Quarterly Payment Date, as of such
Quarterly Payment Date, is greater than or equal to 1.5:1:0, and a detailed
calculation of such Historical Debt Service Coverage Ratio and such Prospective
Debt Service Coverage Ratio is set forth in Schedule D-2 attached hereto.
 

      1   Applicable only for transfers pursuant to clause (ii) of priority
fifteenth of Section 6.01(b) of the Accounts Agreement.

 

D-2



--------------------------------------------------------------------------------



 



[(h) All of the transfers and payments set forth in [priorities first through
thirteenth of Section 6.01(b)][priorities first through clause (i) of priority
fifteenth of Section 6.01(b)] of the Accounts Agreement have been made, or will
be made, before the consummation of the withdrawals requested hereby and in
accordance with the terms of each Revenue Account Withdrawal Certificate issued
or to be issued as of the Restricted Payment Date.]2
[(i) The funds to be withdrawn from the Revenue Account pursuant to priority
fourteenth of Section 6.01(b) of the Accounts Agreement will be applied to pay
amounts due and owing for interest, fees, expenses, principal and other amounts
then due and owing with respect to the Subordinated Debt.]
[(j) If the Restricted Payment Date is a Business Day that is within thirty
(30) days following a Quarterly Payment Date, the withdrawal pursuant to clause
(ii) of priority fifteenth of Section 6.01(b) of the Accounts Agreement is being
made only from funds on deposit in or standing to the credit of the Revenue
Account at clause (ii) of priority fifteenth on such Quarterly Payment Date.]
The undersigned officer is executing this Restricted Payment Certificate not in
an individual capacity but as an Authorized Officer of the Borrower.
[The remainder of this page is intentionally blank. The next page is the
signature page.]
cc:      Administrative Agent
 

      2   Applicable only for transfers pursuant to priority fourteenth of
Section 6.01(b) or clause (ii) of priority fifteenth of Section 6.01(b) of the
Accounts Agreement.

 

D-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Restricted Payment
Certificate to be executed and delivered as of the day and year first above
written.

            SOUTHWEST GEORGIA ETHANOL, LLC,
as Borrower
      By:           Name:           Title:      

 

D-4



--------------------------------------------------------------------------------



 



Schedule D-1 to
Restricted Payment Certificate
WITHDRAWALS FROM REVENUE ACCOUNT
[details to be attached]
Withdrawals from Revenue Account for the making of Restricted Payments:

                          Payee         Amount     Wire Instructions  
 
                       
 
          $            

 

 



--------------------------------------------------------------------------------



 



Schedule D-2 to
Restricted Payment Certificate
HISTORICAL DEBT SERVICE COVERAGE RATIO AND PROSPECTIVE
DEBT SERVICE COVERAGE RATIO CALCULATIONS

 

 